DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 19 and 20 and new dependent claims 21in the reply filed on 12/8/21 is acknowledged.  The traversal is on the ground(s) that the restriction is improper because examiner failed to demonstrate criterion (1). This is not found persuasive because Group I requires forming an interdigitated structure and a third acoustic stack by coupling the interdigitated structure to a base package and then coupling to a matching layer to form a multi-frequency transducer. Group II requires combining two or more comb structures into a single acoustic stack and varying a distribution of the sub-elements along at least one direction. The two inventions have at least a different design. Therefore, the restriction is deemed proper. Regarding the restriction between the method and the device, it is the examiner’s position that the method as claimed can be used to make another and materially different product and the product can be made by a different method as explained in the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajati (US9660170, hereinafter Hajati).
Regarding claim 19, Hajati discloses in Fig. 1A a multi-frequency transducer array (101), comprising: a plurality of transducers (114, 115, 116), each transducer incorporated into an individual electronic circuit (individually addressed, column 5, lines 7-8)  and including a piezoelectric element formed from one or more sub-elements and wherein a distribution of the one or more sub-elements amongst the plurality of transducers is varied along at least one of an azimuth and an elevation direction (Fig. 1 shows transducers having different sizes).
Regarding claim 20, the elements have different resonant frequencies. The limitation of incorporating into each transducer via a wafer scale approach has been given little patentable weight.
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatangadi et al. (US20020042577, hereinafter Hatangadi).
Regarding claim 19, in paragraph [0042] Hatangadi discloses a multi-frequency transducer array, comprising: a plurality of transducers (array having individual transducers), each transducer incorporated into an individual electronic circuit (each individual element is electronically connected to the leads of a flexible printed circuit board) and including a piezoelectric element formed from one or more sub-elements and wherein a distribution of the one or more sub-elements amongst the plurality of transducers is varied along at least one of an azimuth and an elevation direction (Figs. 5-7 show individual transducers having different properties).
Regarding claim 20, the elements have different resonant frequencies and are incorporated into each transducer. The limitation of incorporating into each transducer via a wafer scale approach has been given little patentable weight.
Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of the Prior Art fail to disclose, either alone or in obvious combination,  a first comb structure of a first sub-element having a first resonance frequency; a second comb structure complementary in geometry to the first comb structure with a second sub-element having a second resonance frequency, wherein the first and second comb structures are combined to form an interdigitated structure, a third acoustic stack is formed by coupling the interdigitated structure to a base package; and the third acoustic stack is coupled to a matching layer block and a backing layer block to form a plurality of multi-frequency transducers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. SAN MARTIN/Primary Examiner, Art Unit 2837